 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY M. BIANCHINI, SR.,                        No. 2:18-cv-2892-EFB
12                       Plaintiff,
13            v.                                        ORDER TO SHOW CAUSE
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18           The court previously approved the parties’ stipulation to extend the date for plaintiff to

19   file his motion for summary judgment and ordered plaintiff to file his motion by September 4,

20   2019. ECF No. 12. The deadline has passed, and plaintiff has failed to file his motion for

21   summary judgment. Local Rule 110 provides that failure to comply with the Local Rules “may

22   be grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

23   within the inherent power of the Court.”

24           Accordingly, good cause appearing, it hereby ORDERED that:

25           1. Plaintiff shall show cause, in writing, no later than April 13, 2020, why sanctions

26   should not be imposed for failure to timely file a motion for summary judgment.

27           2. Plaintiff shall file his motion for summary judgment by no later than April 13, 2020.

28   /////
                                                        1
 1          3. Failure of plaintiff to comply with this order will result in dismissal of this action for
 2   lack of prosecution and/or failure to comply with court orders.
 3          So Ordered.
 4   DATED: March 30, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
